THIS VERSION OF THE ORDER INCLUDES THE OCTOBER 3, 2011, ERRATA

             UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


NO . 10-2208

SAMUEL J. VINCENT ,                                          APPELLANT ,

       V.


ERIC K. SHINSEKI,
SECRETARY OF VETERANS AFFAIRS,                               APPELLEE .


                    Before MOORMAN, LANCE, and SCHOELEN, Judges.

                                            ORDER

        On July 6, 2010, the appellant, through counsel, filed a Notice of Appeal with this Court
disputing a June 8, 2010, Board of Veterans' Appeals decision. On January 26, 2011, after counsel
filed an untimely brief, the Court issued an order ordering the Clerk to "forward the appeal for
appropriate action by the screening judge. See, e.g., U.S. VET . APP . R. 31(b)." On April 15, 2011,
the appeal was dismissed under Rule 31(b). On May 5, 2011, the appellant filed a motion for
reconsideration or, in the alternative, for panel review. A panel was formed and, on June 24, 2011,
the panel issued an order to show cause why the case should not be dismissed.

        While the particular considerations and facts of this appeal militate against its
dismissal, this order should serve as a warning to those who disregard or flout this Court's
rules. The timely consideration of veterans' appeals should not and will not be held hostage
to the dilatory practices of attorneys for either party, and dismissal for failure to follow the
Court's rules concerning timely filing remains an option under Rule 31.

       Upon consideration of the foregoing, it is

       ORDERED that the Court's orders of January 26, 2011, and April 15, 2011, are revoked; the
appeal is reinstated; the appellant's brief is accepted; and the appeal is returned to the Clerk for
continuation of the briefing process.

DATED: September 20, 2011                                    PER CURIAM

Copies to:

Samuel J. Vincent

Allan T. Fenley, Esq.

VA General Counsel (027)